UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED DECEMBER 31, 2015 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROMTO COMMISSION FILE NUMBER 001-13709 ANWORTH MORTGAGE ASSET CORPORATION (Exact Name of Registrant as Specified in Its Charter) MARYLAND 52-2059785 (State or Other Jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1, SECOND FLOOR SANTA MONICA, CALIFORNIA (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (310)255-4493 Securities registered pursuant to Section12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered Series A Cumulative Preferred Stock, $0.01 Par Value New York Stock Exchange Series B Cumulative Convertible Preferred Stock, $0.01 Par Value New York Stock Exchange Series C Cumulative Redeemable Preferred Stock, $0.01 Per Value New York Stock Exchange Common Stock, $0.01 Par Value New York Stock Exchange Securities registered pursuant to Section12(g) of the Act: NONE Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesxNo¨ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yes¨Nox Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark that disclosure of delinquent filers pursuant to Item405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (check one): Large Accelerated Filer¨ AcceleratedFilerx Non-Accelerated Filer¨ SmallerReportingCompany¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes¨Nox The aggregate market value of the voting and non-voting common stock held by non-affiliates of the registrant, computed by reference to the closing price of such stock on the New York Stock Exchange, as of June30, 2015 was approximately $498,593,380. As of February22, 2016, the registrant had 97,565,086 shares of common stock issued and 97,535,186 shares outstanding. DOCUMENTS INCORPORATED BY REFERENCE Part III of this Form 10-K incorporates by reference certain portions of the registrant’s proxy statement for its 2015 annual meeting of stockholders to be filed with the Commission not later than 120 days after the end of the fiscal year covered by this report. ANWORTH MORTGAGE ASSET CORPORATION AND SUBSIDIARIES FORM 10-K ANNUAL REPORT FISCAL YEAR ENDED DECEMBER 31, 2015 TABLE OF CONTENTS Item Page PART I 1. Business 3 1A. Risk Factors 29 1B. Unresolved Staff Comments 51 2. Properties 52 3. Legal Proceedings 52 4. Mine Safety Disclosures 52 PART II 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 53 6. Selected Financial Data 55 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 56 7A. Quantitative and Qualitative Disclosures About Market Risk 72 8. Financial Statements and Supplementary Data 76 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 76 9A. Controls and Procedures 76 9B. Other Information 78 PART III Directors, Executive Officers and Corporate Governance 79 Executive Compensation 79 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 79 Certain Relationships and Related Transactions, and Director Independence 79 Principal Accountant Fees and Services 79 PART IV Exhibits and Financial Statement Schedules 80 Signatures 81 Financial Statements F-1 PART I Item1. BUSINESS Overview Our Company We were incorporated in Maryland on October 20, 1997 and commenced operations on March 17, 1998. Our principal business is to invest in, finance and manage a leveraged portfolio of residential mortgage-backed securities and residential mortgage loans which presently include the following types of investments: · Agency mortgage-backed securities, or Agency MBS, are securities representing interests in pools of mortgage loans secured by residential property in which the principal and interest payments are guaranteed by a government-sponsored enterprise, or GSE, such as the Federal National Mortgage Association, or Fannie Mae, or the Federal Home Loan Mortgage Corporation, or Freddie Mac. · Non-agency mortgage-backed securities, or Non-Agency MBS, which are securities issued by companies that are not guaranteed by federally sponsored enterprises and that are secured primarily by first-lien residential mortgage loans. · Residential mortgage loans through consolidated securitization trusts. We finance residential mortgage loans through asset-backed securities, or ABS, issued by the consolidated securitization trusts. The ABS which are held by unaffiliated third parties are non-recourse financing. The difference in the amount of the loans and the amount of the ABS represents our retained interest in the loans held in the securitization trusts.
